Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant has elected Species I, without traverse.  Claims 1-15 have been examined.  Claims 16-21 are withdrawn from consideration.

Claim Objections
	In claim 1 line 2, "switch capacitor drivers" should be --switch capacitor phase drivers-- (see Fig. 2, components 204 and claim 1 line 9).
	In claim 1 line 5, "an output" should be --the output--.
	In claim 2 line 4, "an output" should be --the output--.
	In claim 2 line 6, "an output" should be --the output--.
	In claim 5 line 1, "switch capacitor drivers" should be --switch capacitor phase drivers--.
	In claim 5 line 2, "switch capacitor drivers" should be --switch capacitor phase drivers--.
	In claim 7 line 1, "switch capacitor drivers" should be --switch capacitor phase drivers--.
	In claim 7 line 2, "switch capacitor drivers" should be --switch capacitor phase drivers--.

Allowable Subject Matter
	Muthukaruppan et al. (9,651,961) Fig. 3 show a plurality of switch capacitor phase drivers 318 (or Fig. 4) coupled to an input supply node 312 and an output supply node306, wherein the output supply node is to provide an output voltage to one or more loads (inherent); and a controller 304 (or Fig. 16).  The prior art of record does not appear to disclose the aforementioned components in combination 

Conclusion
This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

3


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849